Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       DETAILED ACTION

1.This action is response to the application filed on 05/10/2021. Claims 1-20 are pending.

                                      Claim Objection
2. Claim 5 is objected to because of the following informalities:  There is insufficient antecedent basis for this limitation “the SIP INVITE” in the claim (line 4).  Appropriate correction is required. It respectfully notes that its ancient is “a SIP INVITE message”. Claims 12 and 19 are also objected under rationales of claim 5.
                       Claim rejections-35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claim 10 recites the limitation "the operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4. Claim 11 recites the limitation "the operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
5. Claim 12 recites the limitation "the operations" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
6. Claim 20 recites the limitation "the second network address" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

                              Claim rejections-35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7. Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (U.S. 20090268754) in view of Nashimoto et al. (U.S. 20140010229) and further in view of McGuire (U.S. 20130111043).
Regarding claim 1:
A network terminal, comprising: 
a wireless communications interface: (mobile terminal includes wireless network interface transceiver: Palm, [0033]); 
at least one processor; and at least one computer-readable medium storing instructions executable by the at least one processor to cause the at least one processor to perform operations comprising: 
receiving a network address via the wireless communications interface: (both the mobile terminal and the DMC may include a wireless local area network interface transceiver that is configured to establish the wireless connection based on the specified network address and port number: Palm, [0033]); 
determining a network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, Palm does not explicitly teach sending a Session Initiation Protocol (SIP) INVITE message to a network control device.
In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the SIP INVITE message indicates the network port; the SIP INVITE message indicates a media type; the media type is not an audio media type; and the media type is not a video media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]);
receiving a SIP success message in response to the SIP invite message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the network port with a peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Regarding claim 3:
In addition to the rejection claim 1, Palm-Nashimoto-McGuire further teaches determining a second network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, However, Palm does not explicitly teach sending a second Session Initiation Protocol (SIP) INVITE message to a network control device.
It respectfully notes that the claim does not clearly define whether a second SIP INVITE message is distinct from the SIP INVITE message, therefore they could be the same. In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the second SIP INVITE message indicates the second network port; the second SIP INVITE message indicates a second media type; the second media type is not an audio media type; the second media type is not a video media type; and the second media type is different from the media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]); 
receiving a second SIP success message in response to the SIP INVITE message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the second network port with the peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Regarding claim 8:
A method comprising, by a network terminal:
receiving a network address via the wireless communications interface: (both the mobile terminal and the DMC may include a wireless local area network interface transceiver that is configured to establish the wireless connection based on the specified network address and port number: Palm, [0033]); 
determining a network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, Palm does not explicitly teach sending a Session Initiation Protocol (SIP) INVITE message to a network control device.
In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the SIP INVITE message indicates the network port; the SIP INVITE message indicates a media type; the media type is not an audio media type; and the media type is not a video media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]);
receiving a SIP success message in response to the SIP invite message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the network port with a peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Regarding claim 10:
In addition to the rejection claim 8, Palm-Nashimoto-McGuire further teaches determining a second network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, However, Palm does not explicitly teach sending a second Session Initiation Protocol (SIP) INVITE message to a network control device.
It respectfully notes that the claim does not clearly define whether a second SIP INVITE message is distinct from the SIP INVITE message, therefore they could be the same. In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the second SIP INVITE message indicates the second network port; the second SIP INVITE message indicates a second media type; the second media type is not an audio media type; the second media type is not a video media type; and the second media type is different from the media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]); 
receiving a second SIP success message in response to the SIP INVITE message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the second network port with the peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Regarding claim 15:
A non-transitory storage medium having programming instructions stored thereon which, when executed by a network terminal, cause the network terminal to perform operations comprising:
receiving a network address via the wireless communications interface: (both the mobile terminal and the DMC may include a wireless local area network interface transceiver that is configured to establish the wireless connection based on the specified network address and port number: Palm, [0033]); 
determining a network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, Palm does not explicitly teach sending a Session Initiation Protocol (SIP) INVITE message to a network control device.
In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the SIP INVITE message indicates the network port; the SIP INVITE message indicates a media type; the media type is not an audio media type; and the media type is not a video media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]);
receiving a SIP success message in response to the SIP invite message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the network port with a peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Regarding claim 17:
In addition to the rejection claim 15, Palm-Nashimoto-McGuire further teaches determining a second network port associated with the network address: (particular network address and a port number are determined for establishing communication connection: Palm, [0033]).
However, However, Palm does not explicitly teach sending a second Session Initiation Protocol (SIP) INVITE message to a network control device.
It respectfully notes that the claim does not clearly define whether a second SIP INVITE message is distinct from the SIP INVITE message, therefore they could be the same. In similar art, Nashimoto teaches the call control unit receives the INVITE request, wherein the INVITE request is a request for making a request for a call and initiating a session (Nashimoto [0046]; [0043]; [0033]; [0035]); 
wherein: the second SIP INVITE message indicates the second network port; the second SIP INVITE message indicates a second media type; the second media type is not an audio media type; the second media type is not a video media type; and the second media type is different from the media type: (Nashimoto teaches terminal transmits an INVITE request including IP address, port number, the media type of data (Nashimoto, [0032]; [0037]; [0040]; [0046]; [0048]); 
receiving a second SIP success message in response to the SIP INVITE message: (a response (OK response) for notifying the service operation terminal as the calling party that the INVITE request has succeeded: Nashimoto [0049] [0053]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nashimoto’s ideas into Palm’s system in order to provide an efficient communication system via web service (see Palm, [0010]).
However, Palm-Nashimoto does not explicitly teach subsequently, exchanging data on the second network port with the peer network terminal via the wireless communications interface.
In similar art, McGuire teaches electronic device includes wireless interface which supports wirelessly communications with other electronic device (McGuire [0036]; [0040]-[0041]).  McGuire further teaches a first electronic device subsequently communicates with a second electronic device by the peer-to-peer network connection using port number that are specific to the communication session (McGuire abstract; [0073]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McGuire’s ideas into Palm-Nashimoto’s system in order to provide an efficient communication system (see McGuire, [0005]).
Claims 2, 9, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire in view of Gillon et al. (U.S. 20160330108)
Regarding claim 2:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the SIP INVITE message comprises: a request Uniform Resource Identifier (URI) indicating a first network entity; and a To-header value indicating a second network entity; the peer network terminal is different from the first network entity; and the peer network terminal is different from the second network entity.  
In similar art, Gillon teaches SIP includes IP address headers, URL parameters ([0046]; [0054]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gillon’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Gillon’s ideas into Palm-Nashimoto-McGuire’s system.
Regarding claim 9:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 8, but does not explicitly teach the SIP INVITE message comprises: a request Uniform Resource Identifier (URI) indicating a first network entity; and a To-header value indicating a second network entity; the peer network terminal is different from the first network entity; and the peer network terminal is different from the second network entity.  
In similar art, Gillon teaches SIP includes IP address headers, URL parameters ([0046]; [0054]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gillon’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Gillon’s ideas into Palm-Nashimoto-McGuire’s system.
Regarding claim 16:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 15, but does not explicitly teach the SIP INVITE message comprises: a request Uniform Resource Identifier (URI) indicating a first network entity; and a To-header value indicating a second network entity; the peer network terminal is different from the first network entity; and the peer network terminal is different from the second network entity.  
In similar art, Gillon teaches SIP includes IP address headers, URL parameters ([0046]; [0054]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Gillon’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Gillon’s ideas into Palm-Nashimoto-McGuire’s system.
Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire in view of Abbott et al. (U.S. 20160021336)
Regarding claim 5:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 1, but does not explicitly teach receiving a second network address via the wireless communications interface, wherein the second network address is different from the network address; and sending the SIP INVITE via the second network address.  
In similar art, Abbott teaches the SIP INVITE message includes the address of the destination device. The SIP INVITE then sent to the destination device (Abbott [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abbott’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Abbott’s ideas into Palm-Nashimoto-McGuire’s system.
Regarding claim 12:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 8, but does not explicitly teach receiving a second network address via the wireless communications interface, wherein the second network address is different from the network address; and sending the SIP INVITE via the second network address.  
In similar art, Abbott teaches the SIP INVITE message includes the address of the destination device. The SIP INVITE then sent to the destination device (Abbott [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abbott’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Abbott’s ideas into Palm-Nashimoto-McGuire’s system.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire in view of Agarwal et al. (U.S. 20200334179)
Regarding claim 7:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 1, but does not explicitly teach multiplexing data in at least two protocols on the network port.  
In similar art, Agarwal teaches a network port is to support a plurality of different interconnect protocols, the port comprises link layer circuitry to implement the plurality of different interconnect protocols and multiplexer circuitry to support dynamic protocol multiplexing of the plurality of different interconnect protocols (Agarwal claim 26).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Agarwal’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Agarwal’s ideas into Palm-Nashimoto-McGuire’s system.
Regarding claim 14:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 8, but does not explicitly teach multiplexing data in at least two protocols on the network port.  
In similar art, Agarwal teaches a network port is to support a plurality of different interconnect protocols, the port comprises link layer circuitry to implement the plurality of different interconnect protocols and multiplexer circuitry to support dynamic protocol multiplexing of the plurality of different interconnect protocols (Agarwal claim 26).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Agarwal’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Agarwal’s ideas into Palm-Nashimoto-McGuire’s system.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire-Abbott in view of Foti et al. (U.S. 20200305211)
Regarding claim 6:
Palm-Nashimoto-McGuire-Abbott discloses the invention substantially as disclosed in claim 5, but does not explicitly teach the second network address is associated with an Internet Protocol (IP) Multimedia Subsystem (IMS) Access Point Name (APN); and the network address is associated with a second APN different from the IMS APN.  
In similar art, Foti teaches associations between APNs, IP addresses and connections (Foti [0026]; [0036]; [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Foti’s ideas into Palm-Nashimoto-McGuire-Abbot’s system in order to save resources and development time by implying Foti’s ideas into Palm-Nashimoto-McGuire-Abbot’s system.
Regarding claim 13:
Palm-Nashimoto-McGuire-Abbott discloses the invention substantially as disclosed in claim 12, but does not explicitly teach the second network address is associated with an Internet Protocol (IP) Multimedia Subsystem (IMS) Access Point Name (APN); and the network address is associated with a second APN different from the IMS APN.  
In similar art, Foti teaches associations between APNs, IP addresses and connections (Foti [0026]; [0036]; [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Foti’s ideas into Palm-Nashimoto-McGuire-Abbot’s system in order to save resources and development time by implying Foti’s ideas into Palm-Nashimoto-McGuire-Abbot’s system.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire in view of Tang et al. (U.S. 20100003928) and further in view of Patel et al. (U.S. 2017/0237790)
Regarding claim 4:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 1, but does not explicitly teach receiving, after sending the SIP INVITE message, a traffic-flow template (TFT) from the network control device.
In similar art, Tang teaches MS sends SIP INVITE message to the correspondent node and receives SIP OK as an indication that the INVITE is accepted. MS then sends a traffic flow template (TFT) message to PDSN (Tang [0037]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tang’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Tang’s ideas into Palm-Nashimoto-McGuire’s system.
However, Palm-Nashimoto-McGuire-Tang does not explicitly teach the TFT indicating a specialized bearer associated with the wireless communications interface; and sending at least some of the data via the specialized bearer in response to the TFT.  
In similar art, Patel teaches Traffic Flow Template Traffic Flow Template (TFT) is a set of information structures that is used to map service data flows to a specific bearer. A (TFT) is always associated with a dedicated bearer, while default bearers may or may not have a (TFT). A dedicated bearer provides QoS to a special service or application and (TFT) defines rules so that UE and network knows which IP packets should be sent on particular dedicated bearer (Patel [0024]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system in order to provide an efficient communication system (Patel [0008]), and to save resources and development time by implying Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system.
Regarding claim 11:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 8, but does not explicitly teach receiving, after sending the SIP INVITE message, a traffic-flow template (TFT) from the network control device.
In similar art, Tang teaches MS sends SIP INVITE message to the correspondent node and receives SIP OK as an indication that the INVITE is accepted. MS then sends a traffic flow template (TFT) message to PDSN (Tang [0037]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tang’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Tang’s ideas into Palm-Nashimoto-McGuire’s system.
However, Palm-Nashimoto-McGuire-Tang does not explicitly teach the TFT indicating a specialized bearer associated with the wireless communications interface; and sending at least some of the data via the specialized bearer in response to the TFT.  
In similar art, Patel teaches Traffic Flow Template Traffic Flow Template (TFT) is a set of information structures that is used to map service data flows to a specific bearer. A (TFT) is always associated with a dedicated bearer, while default bearers may or may not have a (TFT). A dedicated bearer provides QoS to a special service or application and (TFT) defines rules so that UE and network knows which IP packets should be sent on particular dedicated bearer (Patel [0024]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system in order to provide an efficient communication system (Patel [0008]), and to save resources and development time by implying Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system.
Regarding claim 18:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 15, but does not explicitly teach receiving, after sending the SIP INVITE message, a traffic-flow template (TFT) from the network control device.
In similar art, Tang teaches MS sends SIP INVITE message to the correspondent node and receives SIP OK as an indication that the INVITE is accepted. MS then sends a traffic flow template (TFT) message to PDSN (Tang [0037]). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Tang’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Tang’s ideas into Palm-Nashimoto-McGuire’s system.
However, Palm-Nashimoto-McGuire-Tang does not explicitly teach the TFT indicating a specialized bearer associated with the wireless communications interface; and sending at least some of the data via the specialized bearer in response to the TFT.  
In similar art, Patel teaches Traffic Flow Template Traffic Flow Template (TFT) is a set of information structures that is used to map service data flows to a specific bearer. A (TFT) is always associated with a dedicated bearer, while default bearers may or may not have a (TFT). A dedicated bearer provides QoS to a special service or application and (TFT) defines rules so that UE and network knows which IP packets should be sent on particular dedicated bearer (Patel [0024]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system in order to provide an efficient communication system (Patel [0008]), and to save resources and development time by implying Patel’s ideas into Palm-Nashimoto-McGuire-Tang’s system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire-Tang- Patel in view of Abbott et al. (U.S. 20160021336)
Regarding claim 19:
Palm-Nashimoto-McGuire-Tang-Patel discloses the invention substantially as disclosed in claim 18, but does not explicitly teach receiving a second network address via the wireless communications interface, wherein the second network address is different from the network address; and sending the SIP INVITE via the second network address.  
In similar art, Abbott teaches the SIP INVITE message includes the address of the destination device. The SIP INVITE then sent to the destination device (Abbott [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Abbott’s ideas into Palm-Nashimoto-McGuire-Tang-Patel’s system in order to save resources and development time by implying Abbott’s ideas into Palm-Nashimoto-McGuire-Tang-Patel’s system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Palm-Nashimoto-McGuire in view of Foti et al. (U.S. 20200305211)
Regarding claim 20:
Palm-Nashimoto-McGuire discloses the invention substantially as disclosed in claim 15, but does not explicitly teach the second network address is associated with an Internet Protocol (IP) Multimedia Subsystem (IMS) Access Point Name (APN); and the network address is associated with a second APN different from the IMS APN.  
In similar art, Foti teaches associations between APNs, IP addresses and connections (Foti [0026]; [0036]; [0038]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Foti’s ideas into Palm-Nashimoto-McGuire’s system in order to save resources and development time by implying Foti’s ideas into Palm-Nashimoto-McGuire’s system.
                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452